Citation Nr: 1815341	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-16 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for right wrist and finger disability.

3.  Entitlement to service connection for left wrist and finger disability.

4.  Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing in March 2017, and a transcript of the hearing is associated with his claims folder.  


FINDINGS OF FACT

The Veteran's did not have right shoulder, right and left wrist and fingers, and right ankle degenerative joint disease that was manifest in service or to a degree of 10 percent within 1 year of separation; no disability involving any of these joints is related to service or was caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

The criteria for service connection for right shoulder, right and left wrist and fingers, and right ankle disability, to include degenerative joint disease, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for right shoulder, right and left wrist and fingers, and right ankle degenerative joint disease.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records are silent for reference to right shoulder, right or left wrist and fingers, and right ankle problems.  On service discharge examination in April 1984, the Veteran denied having or having had pertinent symptomatology, and his right shoulder, wrists and fingers, and right ankle were clinically normal.  Medical records do not show the disabilities at issue until many years after service, and the Veteran testified in March 2017 that the onset of the disabilities at issue did not occur earlier than the mid-1990s.  April 2009 X-rays of the Veteran's right shoulder showed osteoarthritis/degenerative changes.  A July 2009 VA examination report shows that he had worked as a carpenter doing construction and remodeling post-service.  A July 2009 VA medical record shows that he complained of pain in his shoulder and wrists and was tender to percussion at all major joints.  

The Veteran has degenerative joint disease of his right shoulder.  Assuming, arguendo, that the Veteran has arthritis of the right and left wrist and fingers and right ankle, the Board finds that service connection is not warranted for arthritis.  The preponderance of the evidence indicates that arthritis was not manifest in any of these joints in service or to a degree of 10 percent within 1 year of separation.  Further, the preponderance of the evidence is against a finding that any disability involving these joints is related to any incident of service.  Additionally, no competent evidence of record indicates that a disability of the right shoulder, right ankle, and/or bilateral wrists and fingers was caused or aggravated by a service-connected disability.  Service treatment records are silent for reference to them, the Veteran denied pertinent symptomatology on service discharge examination, the Veteran asserts that they were not manifest until many years after service, and they were not shown until many years after service, with no competent evidence relating them to service.  

While the Veteran may feel that service connection is warranted for the disabilities at issue, including in light of his testimony in March 2017 that he has the same problem in his hips (which is service-connected), a separate decision is to be made on each joint, based upon the evidence of record.  His March 2017 report that a doctor told him that the disabilities at issue are part and parcel of his overall condition is not competent evidence of a relationship to service or to another service-connected disability.  Further, when asked if his physician had given him a written statement to that effect, he testified that the physician would not write it down.  The Court has held that "the connection between the layman's account, filtered as it was through a layman's sensibilities, of what a doctor purportedly said is simply too attenuated and inherently unreliable to constitute 'medical' evidence").  Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  While the Board's decision regretfully cannot be favorable to the Veteran, we would like to thank the Veteran for his 3 years of honorable service.  


ORDER

Service connection for right shoulder disability, right and left wrist and fingers disability, and right ankle disability is denied. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


